In the
 United States Court of Appeals
             For the Seventh Circuit
                       ____________

Nos. 05-4595 & 06-1386
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                               v.

JOHNNY P. WATTS and JONATHAN B. CULBERT, JR.,
                                         Defendants-Appellants.
                       ____________
          Appeals from the United States District Court
             for the Eastern District of Wisconsin.
            No. 03 CR 278—J.P. Stadtmueller, Judge.
                       ____________
     ARGUED SEPTEMBER 5, 2007—DECIDED JULY 25, 2008
                       ____________


 Before POSNER, RIPPLE, and ROVNER, Circuit Judges.
  ROVNER, Circuit Judge. Jonathan Culbert, Jr., and Johnny
Watts were indicted, along with a number of other de-
fendants, for their involvement in a scheme to cash
stolen Treasury checks and launder the proceeds. A jury
found Watts guilty of one count of conspiracy to com-
mit bank fraud and transport stolen checks in interstate
commerce, see 18 U.S.C. §§ 371, 1344, 2314, and a sec-
ond count of conspiracy to commit money laundering,
see id. § 1956(h). The district court sentenced him to a
total of eighty-six months’ imprisonment and ordered him
2                                   Nos. 05-4595 & 06-1386

to pay $105,087 in restitution. Two months later, at a
separate trial, a different jury found Culbert guilty of
the same two crimes. The district court sentenced him to
a total of forty-two months’ imprisonment and imposed
$16,931 in restitution. Both defendants now appeal their
convictions and sentences. We affirm the judgments in
all respects.


                             I.
  The two juries found that Watts and Culbert played a
part in the same conspiracies, but neither man knew
the other. Each defendant instead dealt principally with
Gene Vaughn, the central figure in the conspiracy. The
defendants’ respective roles in Vaughn’s scheme are
summarized in relevant part below.


A. Jonathan Culbert, Jr.
  In early 2001 Culbert’s sister, Sheryl, solicited Florida
resident Marlon Holt to cash stolen Treasury checks. At
the time she did not reveal the source of the stolen
checks. Holt, in turn, asked Vaughn, a Wisconsin
resident who partnered with Holt in previous forgery
schemes, to incorporate a fake check-cashing corpora-
tion. In March of that year, Holt and Vaughn, using
aliases, incorporated “EZ Check Cashing” and opened a
corporate checking account in that name at a Wells
Fargo branch in Milwaukee. The two agreed that Holt
would get the stolen checks from Sheryl’s roommate,
Alvyna Sanders, and send them on to Vaughn for
deposit into the EZ Check Cashing account. The take was
to be split into thirds: one third to be shared by Sheryl and
Nos. 05-4595 & 06-1386                                  3

Holt, one-third for Sheryl’s source, and one-third for
Vaughn.
  During a conversation in the summer of 2001, Sheryl
hinted to Holt that her brother, Culbert, a Postal Service
employee working at the Los Angeles Processing and
Distribution Center (“LAPDC”), was the source of the
stolen checks. Sheryl later introduced Culbert to Holt
and, on three separate occasions, confirmed that Culbert
was stealing from the mail the checks she was sending
to Holt. Culbert had even engineered a schedule change
that summer from the day shift to the night shift, giving
him greater access to the machine that sorted Treasury
checks.
  The stolen Treasury checks consisted mostly of income
tax refunds from the IRS and benefit checks from the
Social Security Administration, all but one of which
were payable to California residents. At first, Vaughn
paid Sheryl and Holt by mailing checks drawn on the EZ
Check Cashing account to Holt, who would take his
cut and send the balance on to Sheryl in California. Soon,
however, Vaughn bypassed Holt and began distributing
funds directly to Sheryl through Sanders, who had
opened a bank account in California where the room-
mates lived. Culbert continued to supply Vaughn with
stolen Treasury checks at least until the end of Septem-
ber 2001, and by that point Vaughn had deposited just
over 200 checks totaling over $375,000. But the precise
number of checks supplied by Culbert is uncertain because,
as we will see, during part of that time Watts also was
providing Vaughn with Treasury checks stolen in Cali-
fornia.
  In November 2002 federal investigators executed a
search warrant at Culbert’s home. The warrant, predi-
4                                  Nos. 05-4595 & 06-1386

cated on an affidavit authored by IRS Special Agent
Thomas Gluntz, noted that persons who commit forgery
crimes typically retain in their possession items relating
to those crimes. One item found in Culbert’s bedroom
during the search was a stolen check in the amount of
$13,756. That uncashed check, which would have been
processed through LAPDC, was issued by Holy Family
Hospital in payment for services to Sulzer Orthopedics,
Inc.


B. Johnny Watts
  Watts, another California resident, first met Vaughn in
July 2001 while delivering a Cadillac Escalade to a
mutual friend in California. During this meeting Vaughn
boasted about some of his illegal activities, including
the creation and operation of EZ Check Cashing. Watts
then disclosed that he also had access to stolen Treasury
checks, and a week later he telephoned Vaughn to
inform him that a batch had just been received. Vaughn
proposed that Watts give him the checks and let him
deposit them into the EZ Check Cashing account. Vaughn
suggested that Watts could receive his cut by opening
a Wells Fargo account in Los Angeles and giving the
account number to Vaughn so that Vaughn could write
checks to Watts on the EZ Check Cashing account and
deposit them in Milwaukee. Watts agreed to the plan,
which called for an even split between the two men.
  In August 2001, Watts used a false social security num-
ber and a phony drivers license to open an account with
Wells Fargo in Los Angeles. Watts gave as his “street
address” the address for a “Road Runner” maildrop he had
rented (with yet another fake name and address) two
Nos. 05-4595 & 06-1386                                   5

weeks earlier. That same day in Milwaukee, Vaughn
deposited into Watts’s account three checks drawn on the
EZ Check Cashing account for $8,700, $8,700, and $3,600.
By the end of September, Vaughn had deposited seven
more such checks for a grand total of $62,900.
  By October 2001, Wells Fargo had shut down the EZ
Check Cashing account and Watts’s personal account.
After that, between November 2001 and April 2002,
Watts mailed Vaughn at least four packages containing
stolen Treasury checks. Vaughn twice responded by
sending Watts checks drawn on a newly opened Wells
Fargo account in the name of “Tax Returns by Redd,”
which Vaughn had opened to replace the defunct EZ
Check Cashing account. The address Watts used on his
mailings, much like the one he used to open his Wells
Fargo account, was in fact the address of “Mail Boxes 4 U,”
another maildrop where Watts had rented a mailbox
under an alias. Watts later had his wife, Cheryl, open a
new Wells Fargo account in California so that Vaughn
could resume depositing Watts’s cut in Milwaukee in-
stead of mailing checks to him in California. The “street
address” Cheryl used was once again the address of a
commercial maildrop, not the couple’s residence. Wells
Fargo, however, caught up with Vaughn again and
closed down his Tax Returns by Redd account in late
April 2002. At that point, Vaughn stopped getting checks
from Watts and the conspiracy ended. By then Watts had
provided Vaughn with stolen Treasury checks totaling
$135,100, of which his cut had been $67,550.


C. Trials
  In January 2005 a federal grand jury in Milwaukee
returned an indictment against Sheryl, Holt, Vaughn, and
6                                  Nos. 05-4595 & 06-1386

Culbert. Two months later the grand jury returned a
superseding indictment adding Watts. Sheryl, Holt, and
Vaughn all pleaded guilty. Culbert, arguing that Special
Agent Gluntz’s affidavit did not establish probable
cause, moved to suppress the evidence obtained during
the November 2002 search of his residence. The district
court denied the motion, reasoning that the affidavit
included sufficient facts to demonstrate probable cause
that evidence of Culbert’s involvement in the stolen-
check ring might be found at his residence.
  Watts, who was tried in July 2005 before Culbert, moved
in limine to exclude evidence that he and Cheryl opened
their Wells Fargo accounts using addresses for com-
mercial mailboxes rented under aliases. The district court
reserved ruling on this motion and then denied it after
three days of trial testimony. Culbert, tried separately
in September 2005, moved in limine to exclude evid-
ence that he also had provided stolen Treasury checks
to others not involved in this scheme. Once again the
court reserved ruling, and once again after three days
of trial testimony the court allowed the evidence in.


                            II.
  Together, Culbert and Watts raise eight issues on
appeal, three of which concern the district court’s ad-
ministration of the trial and five that concern sentencing.
We discuss each issue in turn, providing additional facts
as necessary.
Nos. 05-4595 & 06-1386                                         7

A. Jonathan Culbert, Jr.
1. Search Warrant
  Culbert first argues that the district court erred by not
granting his motion to suppress the fruits of the search
of his residence. He argues, as he did in the district court,
that Special Agent Gluntz’s affidavit did not establish
probable cause to believe that incriminating evidence
would be found in his home and thus, he continues,
the warrant was invalid. In reviewing the denial of a
motion to suppress, we review the district court’s find-
ings of historical fact for clear error and its legal con-
clusions de novo. United States v. Garcia, 528 F.3d 481
(7th Cir. 2008). And on the mixed question of whether the
facts in the supporting affidavit add up to probable cause,
we give no weight to the district court’s decision but
“afford ‘great deference’ to the issuing judge’s conclu-
sion.” United States v. McIntire, 516 F.3d 576, 578 (7th
Cir. 2008).
  Probable cause to issue a search warrant is established
when, based on the totality of the circumstances, the
supporting affidavit sets forth circumstances sufficient
for a reasonably prudent person to believe that a fair
probability exists of finding contraband or evidence of a
crime. Illinois v. Gates, 462 U.S. 213, 238 (1983); United States
v. Lowe, 516 F.3d 580, 585 (7th Cir. 2008). Probable cause
means “a probability or substantial chance,” not absolute
certainty. United States v. Sidwell, 440 F.3d 865, 869 (7th
Cir. 2006).
  Special Agent Gluntz tied Culbert to the stolen Treasury
checks by disclosing in his affidavit that Vaughn had told
others that a postal employee from California was sup-
plying the stolen checks, that Culbert’s sister, Sheryl,
8                                     Nos. 05-4595 & 06-1386

was passing stolen checks to Vaughn through Holt, that
Culbert worked at LAPDC, and that $3,500 from the EZ
Check Cashing account had been given to Culbert through
Sheryl. But in suggesting that evidence of Culbert’s in-
volvement would be found in his residence, Gluntz did
little more than represent that he knew from past experi-
ence that persons involved in the theft of mail and in
laundering money often retain possession of items re-
lating to their crimes.
  Looking only within the four corners of the affidavit, a
judicial officer easily could conclude that the involve-
ment of Culbert’s sister, coupled with his employment at
LAPDC and his receipt of $3,500 traceable to the EZ Check
Cashing account where the stolen checks were being
deposited, adds up to probable cause. Yet, even affording
“great deference” to the issuing judge’s decision, the
relative scarcity of evidence that the fruits of Culbert’s
participation in the scheme could be found at his resid-
ence gives us some pause. We recognize that involvement
in ongoing criminal activity may go a long way in sup-
plying probable cause to search a participant’s residence
for evidence relating to the unlawful conduct, e.g., United
States v. Hoffman, 519 F.3d 672, 676 (7th Cir. 2008); United
States v. Caldwell, 423 F.3d 754, 760-61 (7th Cir. 2005); United
States v. Lamon, 930 F.2d 1183, 1188 (7th Cir. 1991), espe-
cially in white-collar cases likely to generate a paper
trail, e.g., United States v. Nguyen, 526 F.3d 1129, 1131-34
(8th Cir. 2008); United States v. Abboud, 438 F.3d 554, 572
(6th Cir. 2006) (“One does not need Supreme Court prece-
dent to support the simple fact that records of illegal
business activity are usually kept at either a business
location or at the defendant’s home.”). But, in effect, the
affidavit in this case merely states, without explanation,
Nos. 05-4595 & 06-1386                                       9

that participants in the kinds of crimes at issue here
“commonly” have evidence “in their possession.” That
may be true, but Special Agent Gluntz was seeking ap-
proval to search Culbert’s house and failed to provide
any specifics as to why he might find evidence at his
home as opposed to at his workplace, in his car, on his
person, or in a safe deposit box. Indeed, in this court
the government cites not one case suggesting that the
affidavit convincingly establishes a link to Culbert’s
residence.
  Still, we ultimately may avoid this question because
we agree with the government that the fruits of the
search survive under the good-faith exception of United
States v. Leon, 468 U.S. 897 (1984). In Leon, the Supreme
Court held that suppression of evidence seized pursuant
to a search warrant that is later declared invalid is inap-
propriate if the officers who executed the warrant relied
in good faith on the issuing judge’s finding of probable
cause. Id. at 924; United States v. Hollingsworth, 495 F.3d
795, 803 (7th Cir. 2007); United States v. Otero, 495 F.3d
393, 398 (7th Cir. 2007). The very decision to obtain a
warrant, after all, is prima facie evidence of good faith.
Leon, 468 U.S. at 920-21; United States v. Wiley, 475 F.3d
908, 917 (7th Cir. 2007). A defendant can rebut the pre-
sumption of good faith by showing, as relevant here, that
the supporting affidavit is so facially deficient that no
reasonable officer could have relied upon it. Leon, 468
U.S. at 922-23; Hollingsworth, 495 F.3d at 803; United States
v. Koerth, 312 F.3d 862, 868 (7th Cir. 2002). Here, we
cannot conclude that the affidavit is so deficient that a
reasonable officer would necessarily have questioned it.
See, e.g., Hollingsworth, 495 F.3d at 803-05; Sidwell, 440 F.3d
at 869-70; United States v. Stevens, 380 F.3d 1021, 1024-25
10                                  Nos. 05-4595 & 06-1386

(7th Cir. 2004). Accordingly, the district court did not err
in denying the motion to suppress.


2. Admission of Other Crimes Evidence under Rule 404(b)
  Despite the stolen check found in his bedroom, Culbert’s
defense, disclosed during his opening statement and
pressed through his own testimony and his cross-examina-
tion of the government’s witnesses, was that the prosecu-
tion had a circumstantial case but no witness who directly
tied Culbert to the Treasury checks stolen from LAPDC.
Culbert’s sister did not testify, and Vaughn, who incul-
pated Culbert, had never met him. The government, in
order to solidify its evidence that Culbert indeed stole
the Treasury checks, called Allen Moody, who testified
that he cashed $44,000 in stolen Treasury checks that he
received from Marlon Flowers, who in turn said he “got
them from John.” The government submitted tapes of
two telephone calls that Moody placed to Culbert in
early 2003 at the urging of investigators. During those
telephone calls, which were played at trial, Moody asked
Culbert to get him more checks and reminded him that
“it’s tax season now man, you know they be coming.”
Culbert replied that he would see what he could do. All
of this evidence came in near the end of the govern-
ment’s case when the district court finally denied
Culbert’s motion in limine. Culbert argues on appeal, as
he did in the district court, that the introduction of
Moody’s testimony and the telephone conversation vio-
lated Federal Rule of Evidence 404(b). (Culbert also
argues that what Flowers told Moody was inadmissible
hearsay. But if we uphold the admission of Culbert’s
incriminating telephone conversation, then this question
would be moot because Culbert’s own statements about
Nos. 05-4595 & 06-1386                                    11

providing checks to Flowers and Moody would neces-
sarily render harmless any hearsay error in the admis-
sion of Flowers’s statement.) We review the court’s ruling
for abuse of discretion. United States v. Price, 516 F.3d
597, 606-07 (7th Cir. 2008).
  Evidence of extraneous bad acts is inadmissible as
proof that the defendant acted in conformity with a
propensity toward crime. FED. R. EVID. 404(b); United States
v. Taylor, 522 F.3d 731, 732-33 (7th Cir. 2008). But such
evidence is admissible to show, among other relevant
facts, proof of opportunity. United States v. Savage, 505
F.3d 754, 760-61 (7th Cir. 2007); United States v. James, 464
F.3d 699, 709 (7th Cir. 2006). Rule 404(b) does not act as a
bar if
    (1) the evidence is directed toward establishing a
    matter in issue other than the defendant’s propensity
    to commit the crime charged; (2) the evidence
    shows that the other act is similar enough and close
    enough in time to be relevant to the matter in issue;
    (3) the evidence is sufficient to support a jury finding
    that the defendant committed the similar act; and
    (4) the probative value of the evidence is not sub-
    stantially outweighed by the danger of unfair preju-
    dice.
United States v. Ross, 510 F.3d 702, 713 (7th Cir. 2007)
(citations omitted).
  The government asserted and the district court prop-
erly accepted the theory that Moody’s testimony and
Culbert’s recorded statements established, at the very
least, that Culbert had the opportunity to steal checks
from LAPDC. Moreover, Culbert provided stolen
Treasury checks to Moody not long after he provided
them to his sister and Holt and Vaughn, and the evid-
12                                 Nos. 05-4595 & 06-1386

ence that he was doing so is overwhelming given his
recorded telephone conversation with Moody. And
although the admission of evidence under Rule 404(b)
always poses some risk of prejudice, the district court
did not abuse its discretion in determining that the proba-
tive value of evidence conclusively establishing that
Culbert had the opportunity to personally steal the Trea-
sury checks from the LAPDC outweighed the risk. Any
danger of prejudice was mitigated by the district court’s
limiting instruction. See United States v. Jones, 455 F.3d
800, 809 (7th Cir. 2006) (explaining that limiting instruc-
tions can be effective in reducing or eliminating prej-
udice). As such, the evidence was properly admitted
under Rule 404(b).


3. Loss Amount
  Culbert next takes issue with the loss amount calculated
by the district court in applying U.S.S.G. § 2B1.1(b)(1).
Despite the hundreds of thousands of dollars in stolen
Treasury checks that Vaughn deposited into his EZ Check
Cashing account, the government apparently did not try
to establish which of those checks passed through
LAPDC. Nor did the government provide the probation
officer with an alternate means of calculating the num-
ber or face value of the checks Culbert stole, and so the
probation officer conservatively estimated, through means
that Culbert cannot plausibly challenge here, that the
checks he stole from LAPDC had a face value of at least
$23,700. To this the probation officer added $13,756, the
face value of the stolen check found in Culbert’s bedroom,
and $44,218, the confirmed face value of the Treasury
checks that Culbert supplied to Flowers and Moody. The
total, $81,674, was adopted by the district court. We
Nos. 05-4595 & 06-1386                                    13

review a district court’s loss calculations, which need
only be “a reasonable estimate of the loss,” U.S.S.G. § 2B1.1
cmt. 3(C), for clear error. United States v. Zaccagnino, 467
F.3d 1044, 1047 (7th Cir. 2006).
  The district court did not clearly err in calculating
the loss amount attributable to Culbert. The $13,756
check was correctly included in the loss calculation be-
cause it was found in Culbert’s bedroom, included a zip
code indicating that it passed through the postal facility
where Culbert worked, and was stolen during the
same time period in which Culbert stole Treasury
checks from LAPDC as part of the charged conspiracy.
See U.S.S.G. § 1B1.3(a)(2); United States v. Frith, 461 F.3d
914, 917-18 (7th Cir. 2006). And the $44,218 in stolen
Treasury checks provided to Flowers and Moody were
properly included in the district court’s loss calculus
because they were dated only a few months after Culbert
was supplying nearly identical stolen Treasury checks to
the charged conspiracy. See U.S.S.G. § 1B1.3 cmt. 9(A)
(explaining that loss calculation can include amounts
involving similar actors, victims, modus operandi, time,
and purpose so as to constitute a common plan or
scheme); United States v. Swanson, 483 F.3d 509, 514 (7th
Cir. 2007) (“[R]elevant conduct not charged in the indict-
ment is always fair game at sentencing.”).


4. Role in the Offense
  Culbert argues that the district court erred in denying
his request for a two-level reduction for playing a
minor role in the conspiracy. See U.S.S.G. § 3B1.2(b). We
review the denial of a minor-participant reduction,
which is reserved for those defendants who are “sub-
stantially less culpable than the average participant,”
14                                   Nos. 05-4595 & 06-1386

U.S.S.G. § 3B1.2(b) cmt. 3(A); see United States v. McGee,
408 F.3d 966, 987 (7th Cir. 2005), for clear error, see United
States v. Emerson, 501 F.3d 804, 815-16 (7th Cir. 2008). Here,
the district court did not clearly err in its rejection of
Culbert’s request because Culbert, as the district judge
recognized, was a “linchpin” of the conspiracy. He was
the only known conspirator with direct access to the
Treasury checks.


5. Upward Adjustment for Obstruction of Justice
  Finally, Culbert challenges the district court’s imposi-
tion of a two-level upward adjustment for obstruction of
justice. See U.S.S.G. § 3C1.1. He argues that there was
insufficient proof that he lied on the stand when he
denied that the money his sister was giving him was in
payment for stolen Treasury checks. We review the dis-
trict court’s legal conclusions de novo and its factual
findings for clear error. Price, 516 F.3d at 606-07.
  At trial, Culbert testified that the payments he received
from his sister were loans to save his house from fore-
closure. Yet, at the time of the payments, Sheryl was
unemployed and receiving government assistance. And
the thousands of dollars Culbert received far exceeded
the $594 he needed per month to contribute toward his
mortgage. The district court concluded that Culbert’s
testimony was not credible, and that conclusion is not
clearly erroneous.


B. Johnny Watts
1. The Maildrops
  Watts first argues that the district court abused its
discretion by admitting evidence that he was renting and
Nos. 05-4595 & 06-1386                                  15

using commercial mailboxes in alias names. He contends
that this evidence served no legitimate purpose and
amounted to inadmissible “prior bad acts” evidence under
Federal Rule of Evidence 404(b). As before, we review
the court’s ruling for abuse of discretion. Id.
   This argument borders on frivolous. As the govern-
ment pointed out at trial, Watts used the mailboxes to
further his role in the conspiracy and conceal his con-
nection to it. The “Mailboxes 4 U” address, obtained with
a fake driver’s license and false address, hid Watts’s
identity as the originator of four packages of stolen Trea-
sury checks sent to Vaughn, as well as the payments he
received from Vaughn in exchange. And Watts used the
“Road Runner” maildrop, also created in a way that
concealed his true identity, to open his Wells Fargo
account and receive $62,900 in proceeds from the fraudu-
lently cashed checks. Other mailboxes admitted into
evidence were used by Watts as cross-references in con-
nection with both the “Mailboxes 4 U” and “Road Runner”
boxes. This evidence not only made Watts’s participa-
tion in the conspiracy “more probable” than it would
have been without the evidence, see FED. R. EVID. 401, but
it also played an important role in identifying Watts as
the person who committed the crimes in question since
Vaughn could not positively identify him based on their
one meeting, see United States v. Lindemann, 85 F.3d 1232,
1237 (7th Cir. 1996) (explaining that identification of
defendant is “an essential element of any offense”). Fur-
ther, the evidence helped demonstrate that Watts in-
tended to conceal his receipt and use of proceeds from the
stolen-check scheme, a point relevant to the conspiracy
charge under § 1956(h). See 18 U.S.C. § 1956(h); see also
Ross, 510 F.3d at 713. Finally, although the “Whitegate”
mailbox had little to do with the others, the district
16                                   Nos. 05-4595 & 06-1386

court’s decision to admit it into evidence was harmless
in light of the evidence connecting the other mailboxes to
Watts’s role in the conspiracy. Thus, the evidence was
properly admitted.


2. Loss Amount
  Like Culbert, Watts also argues that the district court
erred in calculating the loss amount. It is undisputed that
Watts provided Vaughn with stolen Treasury checks
having a total face value of $135,100, but to this figure
the district court added $74,760 representing the value
of three counterfeit checks supposedly issued by Wash-
ington Square Mortgage Company. Two of these checks
were deposited by Vaughn in November 2001 into
Watts’s account at Wells Fargo. Watts deposited the
third into a Bank of America account he had opened in
California. All three were dishonored. Watts contends,
as he did in the district court, that these three checks
should not have counted as relevant conduct because,
in his view, there wasn’t sufficient evidence tying them
to the charged conspiracy. We review the court’s finding
for clear error. United States v. Radziszewski, 474 F.3d 480,
486 (7th Cir. 2007).
  We discern no error. The district court properly con-
cluded that the three counterfeit checks were deposited
into accounts opened and controlled by Watts as part of
the same overall conspiracy involving him and Vaughn,
see U.S.S.G. § 3B1.1, and thus constituted relevant con-
duct, see U.S.S.G. § 1B1.3. Moreover, it does not matter
whether these counterfeit checks were conclusively tied
to the Treasury-check scheme; they were tied to Watts,
and where offenses are grouped in applying the sentenc-
ing guidelines, as is true here, see U.S.S.G. § 1B1.3(a)(2), a
Nos. 05-4595 & 06-1386                                  17

defendant is always responsible for his own criminal
conduct that is part of a common scheme or plan, see
Frith, 461 F.3d at 917-18; Swanson, 483 F.3d at 514.


3. Role in the Offense
  In his final argument, Watts contends that the dis-
trict court committed clear error in finding that he re-
cruited his wife to participate in the conspiracy, there-
by increasing his offense level by two levels under
U.S.S.G. § 3B1.1. We review a district court’s decision
regarding a defendant’s role in an offense for clear error.
United States v. Ngatia, 477 F.3d 496, 501 (7th Cir. 2007).
  In April 2002, after Wells Fargo had closed Watts’s
account, Cheryl Watts opened a Wells Fargo account. On
her application for the account, Cheryl listed a fake em-
ployer, which happened to be the same business Watts
had listed when applying for a boat loan with Bank of
America. Cheryl also used a false social security num-
ber and address on the Wells Fargo account application.
And, on the day that she opened the Wells Fargo account,
Vaughn attempted to deposit a $4,650 check made out
to “C. Watts.” This marked the only time the account
registered any activity. We cannot say that the district
court clearly erred in finding that Watts recruited his
wife to participate in the conspiracy.


                             III.
  The judgments of the district court are AFFIRMED in all
respects.


                    USCA-02-C-0072—7-25-08